Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2003/0015521) in view of Yamaguchi et al (US 2003/0071032), Phelps (US 2008/0228308), and Ookura et al (US 2008/0156785).  
Ito shows the method and system including a substrate support assembly for processing a substrate thereon, the support assembly further having primary heaters (18) and spatially tunable heaters (20) wherein the spatially tunable heaters are vertically disposed with the primary heaters for heating the substrate (also, see Figure 3). But, Ito does not show determining a deviation profile from a result of processing the substrate wherein the spatially tunable heaters are controlled in response to the deviation profile to enable discrete lateral and azimuthal tuning of temperatures of the substrate support assembly, and processing a second/subsequent substrate with the second temperature profile.
Yamaguchi shows it is known to provide a main heater (11) along with auxiliary heating elements, as the spatially tunable heaters, that controls discrete and azimuthal heating of the substrate regions wherein each of the auxiliary/tunable heating elements (15A-15H) is controlled independently of the main heater for tuning of the heating surface. Yamaguchi further shows that the main heater is composed of a two-zone or three zone heater. Also, see para [0018], [0069]-[0071] and [0073].
Phelps shows it is known in the art to provide a substrate processing system that includes a processor, a memory/storage medium with a program stored therein for processing a first substrate that is heated according to intelligent set points as a first temperature profile on a substrate support having a plurality of heaters that includes primary heaters and spatially tunable heaters that independently heat a plurality of locations of the substrate, determining or analyzing various parameter/data variations including temperature variations of the substrate by comparing a process data with a target process data. Also see para [0033], [0034], [0037], and [0079]-[0082]. While Phelps does not explicitly calls for a deviation profile, Phelps teaches for collecting a history data of processing the first substrate which also includes the temperatures of the substrate into a log profile (see para [0072]) wherein the data collected from heating the first substrate is utilized to adjust the process data, including adjusting power outputs of the heaters, for a second substrate (para [0081]). 
Ookura shows it is known to log or collect temperature data wherein the data is used to make temperature adjustments, including temperature deviations (para [0040]), wherein a temperature profile adjustment is made based on the temperature deviation. Also, see para [0133], [0024]-[0028].
In view of Yamaguchi, Phelps, and Ookura, it would have been obvious to one of ordinary skill in the art to adapt Ito with the spatially tunable heaters that control each of the discrete heating regions of the substrate support assembly including azimuthal regions wherein the spatially tunable heaters are further controlled in response the temperature history/process data collected to adjust the heaters including the spatially tunable heater independently of the primary heaters to fine tune the temperatures of the substrate support for processing subsequent/second substrates from a first temperature profile to a second temperature profile which is adjusted from the first temperature profile that would improve or minimize temperature deviations to effectively process subsequent substrates including a second substrate and achieve the desired temperature uniformity of the substrates. 
With respect to claims 2-4, 9-11 and16-18, Phelps further shows a processing system controller (380) that transfers parameter data, processes the history that contains process recipe and defective maps (see para [0032]), and controls a heater/cooler controller (310) wherein a multiple number of iterative cycles/runs is made to refine the processing data/set points (para [0083]), and thus, it would have been obvious to adapt Ito including determining of the deviation profile that includes inputting data, determining a temperature offset map, and creating the deviation profile from a process recipe and the offset map, which would show or map temperature variations/offsets, to adjust processing data for the second substrate or any subsequently processed substrates with a multiple number of runs/tests to meet the desired heating temperatures of the substrates.   
With respect to claims 5-7, 12-14, 19 and 20, Phelps and Yamaguchi further show it is known to provide the substrate support having a plurality of heating elements including spatially tunable heaters that are independently controlled to heat some of discreet locations relative to other spatially tunable heaters that not at the discreet locations, and as such heating elements are independently controlled, it would have been obvious to control the heating elements of Ito, including spatially tunable heaters, that are supplied simultaneously or independently with varying powers or percent of a power, including increasing of the support assembly about 5° C with a power output of about 100 %, as a matter of routine experimentations at any particular locations of the substrate support to predictably compensate for the temperature variations of the substrate and meet the temperature uniformity as desired by the user. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,440,777 (hereinafter US ‘777). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of US ‘777 include the recited elements of processing a first substrate using a first temperature profile on a substrate support assembly having primary heaters and spatially tunable heaters wherein the spatially tunable heaters are vertically overlapped with the primary heaters, determining a deviation profile to form a second temperature profile to process a second substrate wherein the patented claims of US ’777 further shows a computer-readable storage medium as well as a processor system with a memory to process the second substrate with the second temperature as claimed. 
Also, the more detailed claims of US ‘777 are deemed to anticipate the broad scope of the pending claims of the present application wherein all other pending claims are deemed obvious variants of the patented claims of US ‘777.
Response to Arguments
Applicant's arguments filed 3/22/22 have been fully considered but they are not persuasive. 
Regarding Ito in combination with the applied art including Yamaguchi, the applicant argues that it would be improper to modify Ito with Yamaguchi because Ito shows its heating bodies 18a and 20a should be at substantially the same temperature. This argument is not deemed persuasive since both Ito and Yamaguchi are related to achieve a uniform heat distribution in the substrate support wherein Yamaguchi further teaches that controlling its auxiliary/tunable heaters are each control to fine tune the temperature (para 0018). As Ito and Yamaguchi are in the same field of endeavor, which is in the field of heating substrates on a substrate support assembly, to provide the desired temperature uniformity thereof, which is also reasonably related to the objectivity or problem with which the applicant was concerned of, the combination of Ito and Yamaguchi is deemed proper. 
With respect to Phelps, the applicant argues that Phelps does not for determining a difference or adjustment but for determining an actual temperature under which each setpoint should be set at. This argument is not deemed persuasive. It is noted that Phelps discloses for collecting the heating process history and pattern parameters of the substrate wherein the heating temperatures are subsequently set or adjusted to reduce variations across the substrate by controlling the temperature of the each of the plurality of zones (para 0033). Thus, Phelps teaches for the deviation profile, which is based on the history data, wherein the heating zones with its respective heaters is further known to be controlled with its intelligent setpoints to reduce variation of temperatures to meet the desired substrate heating temperature, including uniformity of the substrates, as stated in the ground of rejection. It is also noted that Ookura is also applied to teach for making temperature adjustments based on the temperature deviation.  
As the combined prior art teaches for controlling the spatially tunable heaters independently of the main heaters wherein the temperatures of the heaters also known to be adjusted based on the temperature deviations, the combination of the applied is deemed to meet the claimed invention as stated in the ground of rejection.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761